Case 8:19-mc-00699 Document 1-23 Filed 12/06/19 Page 1 of 2




                Exhibit 18
           Case 8:19-mc-00699 Document 1-23 Filed 12/06/19 Page 2 of 2




                                                                                                            ~
NOVEMBER                                      2011        2011                                   NOVEMBER
                                               WEEK 47    Ø48

27 SuØy                                          332.34   332 33




                                                                                                                І




                     ОП47еЕА           NOVt70ц            ОУСгьФе1          JANUAZY
                     4    310172431     Ч   7 И21 28      Ч    3121926      4       2  916и Ю
                     т    4и 1в24      т і 8 IE 22 09     T    '912027      T       Ј10172471
                     79   2 1к 1я г6   э9 2 9261330       а    7 и:1 2е     w       429 18 и
                     Т   '[12021       TI   102124        т 1 2252029       т       9121908
                     г   і и212а       г 4 и 2ви          9191613W          г       '152027
                     е 1 8100229       е э 1кю2ь          8 3 II Ii 24 31   е       1 94 29 28
                     8:   я 16 и Ю     е б и т п          8 4 и 1е и        е   1   8 II 22 29
